 1

 2

 3

 4

 5

 6

 7

 8                             IN THE UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    PASKENTA BAND OF NOMLAKI                           No. 2:15-CV-0538-MCE-DMC
      INDIANS, et al.,
12
                           Plaintiffs,
13                                                       ORDER
                  v.
14
      INES CROSBY, et al.,
15
                           Defendants.
16

17

18                     Plaintiffs Paskenta Band of Nomlaki Indians and Paskenta Enterprises Corporation

19   bring this civil action to recover damages sustained as a result of the commission of predicate

20   offenses under the Racketeer Influenced and Corrupt Organizations Act (RICO), 18 U.S.C.

21   § 1961, et seq. Defendants Ines Crosby, John Crosby, and Leslie Lohse, who are proceeding pro

22   se in the civil action, have entered guilty pleas in a related criminal action, United States of

23   America v. Crosby, et al., No. 2:17-CR-0006-MCE, and are scheduled for sentencing on July 8,

24   2021.1

25   ///

26   ///

27
              1
                    A stipulation to continue sentencing to September 23, 2021, is pending before the
28   District Judge. See ECF No. 121 in the related criminal action.
                                                       1
 1                  Pending before the Court are Plaintiffs’ identical motions to compel further

 2   discovery responses and deposition testimony from Defendants Ines Crosby, ECF No. 486, John

 3   Crosby, ECF No. 487, and Leslie Lohse, ECF No. 488. Defendants did not participate in

 4   preparation of a joint statement. As a result, the motions proceed on Plaintiffs’ briefs only.

 5   Counsel for the Crosbys in the criminal action has filed identical oppositions to Plaintiffs’

 6   motions to compel their further responses. See ECF Nos. 490 and 491. The oppositions address

 7   a single issue – whether the Crosbys retain their Fifth Amendment privilege against self-

 8   incrimination despite their guilty pleas. Defendant Lohse has not responded to Plaintiffs’ motion

 9   seeking to compel further discovery from her.

10

11                                          I. BACKGROUND

12                  In an April 20, 2017, order staying this action, the District Judge summarized the

13   case as follows:

14                          Plaintiff Paskenta Band of Nomlaki Indians (the “Tribe”) employed
                    Ines Crosby, John Crosby, Leslie Lohse, and Larry Lohse in executive
15                  positions for more than a decade. Plaintiffs allege that Defendants used their
                    positions to embezzle millions of dollars from the Tribe and its principal
16                  business entity, the Paskenta Enterprises Corporation (“PEC”). Plaintiffs
                    allege the Defendants stole this money by, among other things, withdrawing
17                  large sums from Plaintiffs’ bank accounts for their personal use and by
                    having the Tribe invest in two unauthorized retirement plans for the
18                  Defendants’ personal benefit. Plaintiffs allege the Employee Defendants
                    kept their activities hidden from Plaintiffs by such means as harassment,
19                  intimidation, and cyber-attacks on the Tribe’s computers. . . .
20                  ECF No. 415, pg. 2.
21                  On May 27, 2020, the District Judge granted Plaintiffs’ motion to lift the stay. See

22   EF No. 483. The Court recited the following additional background information:

23                          On January 5, 2017, the United States filed a sixty-nine count
                    criminal indictment against Defendants John Crosby, Ines Crosby, and Leslie
24                  Lohse. Thereafter, on April 20, 2017, the Court ordered the present civil
                    action stayed (subject to exceptions for certain pending motions) with the
25                  main purpose of that stay being to protect the indicted Defendants’ Fifth
                    Amendment Rights pending disposition of the criminal case against them.
26                  ECF No. 415.
27   ///
28   ///
                                                        2
 1                           On August 15, 2019, the United States entered into plea agreements
                    with all three of the indicted Defendants. Decl. of Stuart G. Gross, ECF No.
 2                  467-1, Exs. 1-3. Each pleaded guilty to one count of Conspiracy to
                    Embezzle or Steal from a Tribal Organization in violation of 18 U.S.C. §
 3                  371, as well as one count of 18 U.S.C. § 1163, Embezzlement and Theft
                    from a Tribal organization. In accordance with those pleas, each admitted
 4                  that he or she “knowingly and willfully embezzled, stole, converted to
                    his/her own use, or misapplied money or funds belonging to the Tribe.” Id.
 5                  Those pleas were accepted by the Court and judgment and sentencing was
                    initially scheduled for January 30, 2020. . . .
 6
                    ECF No. 483, pg. 2.
 7

 8   The Court noted that the accepted plea agreement “. . .waive(s) both any claims under the Fifth

 9   Amendment and any right to appeal, so long as any sentence imposed does not exceed the

10   statutory maximums for the offenses as to which the pleas apply. . . .” Id. at 2-3. In lifting the

11   stay, the Court agreed with Plaintiffs’ unopposed argument that the plea agreement waivers

12   “remove any potential Fifth Amendment concern. . . .” Id. at 4.

13

14                           II. SUMMARY OF DISCOVERY IN DISPUTE

15                  Through their three identical motions, Plaintiffs seek an order compelling further

16   discovery as follows:

17                           Depositions

18                  1.       Supplemental deposition testimony from the Crosbys and Lohse. See ECF
                             Nos. 486, pg. 2., 487, pg. 2, and 488, pg. 2.
19
                             Requests for Production
20
                    2.       All documents from Ines Crosby responsive to Plaintiff Paskenta Band of
21                           Nomlaki Indians’ requests for production nos. 1-5, 7-26, 28-32, 35-62, 64,
                             66, 69-107, 109-113, 115-127, 131-141, 143, 145-163, 165-166, and 183-
22                           200. See ECF No. 486, pg. 2.

23                  3.       All documents from John Crosby responsive to Plaintiff Paskenta Band of
                             Nomlaki Indians’ requests for production nos. 1-9, 11-26, 29-33, 36-63, 65,
24                           67, 70-114, 116-120, and 125-128. See ECF No. 487, pg. 2.

25                  4.       All documents from Leslie Lohse responsive to Plaintiff Paskenta Band of
                             Nomlaki Indians’ requests for production nos. 1-26, 29-33, 36-65, 67, 71-
26                           113, 116-128, 132-336, 138-64, 166-167, and 183-200. See ECF No. 488,
                             pg. 2.
27

28   ///
                                                        3
 1                         Interrogatories

 2                  5.     Answer from Ines Crosby to Plaintiff Paskenta Enterprises Corporation’s
                           interrogatories nos. 1, 3, 4, 13, 14, and 17-20. See ECF No. 486, pg. 2.
 3
                    6.     Answers from Ines Crosby to Plaintiff Paskenta Band of Nomlaki Indians’
 4                         interrogatories nos. 2, 8-12, 14, 21, 22, and 24. See id.

 5                  7.     Answer from John Crosby to Plaintiff Paskenta Enterprises Corporation’s
                           interrogatories nos. 1-5, 7-15, 19-21, and 26-31. See ECF No. 487, pg. 2.
 6
                    8.     Answers from John Crosby to Plaintiff Paskenta Band of Nomlaki Indians’
 7                         interrogatories nos. 2, 8, 12, 14-17, and 19-25. See id.

 8                  9.     Answer from Lohse to Plaintiff Paskenta Enterprises Corporation’s
                           interrogatories nos. 5 and 12-16. See ECF No. 488, pg. 2.
 9
                    10.    Answers from Lohse to Plaintiff Paskenta Band of Nomlaki Indians’
10                         interrogatories nos. 2, 7, 8, 10, 13, 14, 17, 20, and 23. See id.

11                         Requests for Admissions

12                  11.    Responses from the Crosbys and Lohse to all requests for admissions. See
                           ECF Nos. 486, pg. 2., 487, pg. 2, and 488, pg. 2.
13

14

15                 III. STANDARD FOR MOTIONS TO COMPEL DISCOVERY

16                  The purpose of discovery is to "remove surprise from trial preparation so the

17   parties can obtain evidence necessary to evaluate and resolve their dispute." United States v.

18   Chapman Univ., 245 F.R.D. 646, 648 (C.D. Cal. 2007) (quotation and citation omitted). Rule

19   26(b)(1) of the Federal Rules of Civil Procedure offers guidance on the scope of discovery

20   permitted:
                    Parties may obtain discovery regarding any nonprivileged information that
21                  is relevant to any party's claim or defense and proportional to the needs of
                    the case, considering the importance of the issues at stake in the action, the
22                  amount in controversy, the parties' relative access to relevant information,
                    the parties' resources, the importance of the discovery in resolving the
23                  issues, and whether the burden or expense of the proposed discovery
                    outweighs its likely benefit. Information within this scope of discovery
24                  need not be admissible in evidence to be discoverable.

25                  Fed. R. Civ. P. 26(b)(1).

26   ///

27   ///

28   ///
                                                       4
 1                  Under Rule 37 of the Federal Rules of Civil Procedure, "a party seeking discovery

 2   may move for an order compelling an answer, designation, production, or inspection." Fed. R.

 3   Civ. P. 37(a)(3)(B). The court may order a party to provide further responses to an "evasive or

 4   incomplete disclosure, answer, or response." Fed. R. Civ. P. 37(a)(4). "District courts have 'broad

 5   discretion to manage discovery and to control the course of litigation under Federal Rule of Civil

 6   Procedure 16.'" Hunt v. County of Orange, 672 F.3d 606, 616 (9th Cir. 2012) (quoting Avila v.

 7   Willits Envtl. Remediation Trust, 633 F.3d 828, 833 (9th Cir. 2011)).

 8                  The party moving to compel bears the burden of informing the court (1) which

 9   discovery requests are the subject of the motion to compel, (2) which of the responses are

10   disputed, (3) why the party believes the response is deficient, (4) why any objections are not

11   justified, and (5) why the information sought through discovery is relevant to the prosecution of

12   this action. McCoy v. Ramirez, No. 1:13-cv-1808-MJS (PC), 2016 U.S. Dist. LEXIS 75435, 2016

13   WL 3196738, at *1 (E.D. Cal. June 9, 2016); Ellis v. Cambra, No. 1:02-cv-5646-AWI-SMS PC,

14   2008 U.S. Dist. LEXIS 24418, 2008 WL 860523, at *4 (E.D. Cal. Mar. 27, 2008).

15                  "Relevance for purposes of discovery is defined very broadly." Garneau v. City of

16   Seattle, 147 F.3d 802, 812 (9th Cir. 1998). "The party seeking to compel discovery has the burden

17   of establishing that its request satisfies the relevancy requirements of Rule 26(b)(1). Thereafter,

18   the party opposing discovery has the burden of showing that the discovery should be prohibited,

19   and the burden of clarifying, explaining or supporting its objections." Bryant v. Ochoa, No.

20   07cv200 JM (PCL), 2009 U.S. Dist. LEXIS 42339, 2009 WL 1390794, at *1 (S.D. Cal. May 14,
21   2009) (internal citation omitted).

22

23                                           IV. DISCUSSION

24                  The Crosbys and Lohse have resisted the disputed discovery on Fifth Amendment

25   grounds, arguing that the right against self-incrimination affords them the privilege of not

26   responding. The Crosbys and Lohse have also contended in response to Plaintiffs’ discovery
27   requests that the documents sought have been seized by the FBI and IRS and, as such, are no

28   longer in their control. In their identical motions – each directed to objections raised by the
                                                        5
 1   Crosbys and Lohse – Plaintiffs contend: (1) by entering into guilty pleas where the Crosbys and

 2   Lohse waived their Fifth Amendment rights, the privilege no longer exists; and (2) documents

 3   seized by the FBI and IRS have been returned.

 4                  Plaintiffs’ position is persuasive for several reasons. First, it is undisputed that the

 5   FBI and IRS have returned seized documents, thereby mooting that objection. Second, the Fifth

 6   Amendment privilege does not apply when the witness “has already pled guilty and is protected

 7   from further prosecution by the prohibition against double jeopardy and the terms of the plea

 8   agreement. . . .” Lehtonen, Tr. Of PurchasePro.com, Inc. Liquidating Tr. V. Gateway Companies,

 9   Inc., 2007 WL 9733695, at *4 (D. Nev. 2007); Noriega-Perez v. United States, 179 F.3d 1166,

10   1170 n.1 (9th Cir. 1999). Third, in lifting the stay, the District Judge has ruled that the Fifth

11   Amendment privilege is no longer a concern because the Crosbys and Lohse entered into plea

12   agreements which have been accepted and in which the Fifth Amendment privilege was waived.

13                  Relying on Mitchell v. United States, 526 U.S. 314 (1999), counsel for the

14   Crosbys in the criminal action argues in response to Plaintiffs’ motions to compel that the

15   privilege against self-incrimination is not relinquished upon entry of a guilty plea and survives

16   unimpaired through sentencing. As Plaintiffs correctly note, however, that case is distinguishable

17   in that there was no written plea which contained a waiver of the Fifth Amendment privilege and

18   an agreement as to the sentence that would be recommended by the government.

19   ///

20   ///
21   ///

22   ///

23   ///

24   ///

25   ///

26   ///
27   ///

28   ///
                                                         6
 1                                          V. CONCLUSION

 2                  Accordingly, IT IS HEREBY ORDERED that:

 3                  1.     Plaintiffs’ motions to compel, ECF Nos. 486, 487, and 488, are granted;

 4                  2.     Defendants’ objections to the disputed discovery outlined herein are

 5   overruled;

 6                  3.     Defendants shall appear and testify at properly noticed depositions; and

 7                  4.     Within 30 days of the date of this order, Defendants shall serve responses

 8   to the disputed written discovery outlined herein.

 9

10   Dated: June 2, 2021
                                                              ____________________________________
11                                                            DENNIS M. COTA
12                                                            UNITED STATES MAGISTRATE JUDGE

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                          7
